         Case 7:19-cv-06970-CS-PED Document 83 Filed 09/14/20 Page 1 of 1
                                                                                               n



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                       ^ilSl2£>\
 GRAND,
                                       Petitioner,
                                                                          ORDER
                - againsl -
                                                                  19Civ.6970(CS)(PED)



 MARTIN,
                                       Respondent.


PAUL E. DAVISON, U.S.M.J.:


       Petitioner's Motion for Attorney's Fees and Costs having been referred to the


undersigned for a Report and Recommendation, it is hereby


       ORDERED, that Respondent's opposition to the motion, if any, shall be filed no later

than September 28, 2020; and il is further

       ORDERED, that any reply shall be filed no later than October 5, 2020.

Dated: September 14, 2020
       White Plains, New York
